cast 2:20-cv-05886-MRW Document 39 Filed 09/01/21 Page1of2 Page ID #:179

10
1]
12
13
14
15
16
17
18
19
20
21
22,
a5
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JEAN MARIE PANZECA, ) Case No. 2:20-cv-5886-MRW
)
Plaintiff, ) ORDER RE: STIPULATION FOR
) DISMISSAL OF ENTIRE ACTION,
VS. ) WITH PREJUDICE
)
PRINCESS CRUISE LINES, LTD, and)
Does | through 10, inclusive, )
) Complaint filed: June 30, 2020
Defendants. )
)
)
)
)

 

 

 

 

[PROPOSED] ORDER RE: STIPULATION FOR DISMISSAL OF ENTIRE
ACTION, WITH PREJUDICE

 
cast 2:20-cv-05886-MRW Document 39 Filed 09/01/21 Page 2of2 Page ID #:180

l The Court has reviewed and accepts the stipulation of Plaintiff, JEAN MARIE
2 ||PANZECA, and Defendant, PRINCESS CRUISE LINES, LTD., through their
3 ||respective counsel of record, stipulating to the dismissal of the above-referenced
4 || action, as to all parties and all claims and causes of action, with prejudice, with each
5 || party bearing their own attorney fees and costs, and requesting that this Court issue
6 ||such an order for dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil
7 || Procedure.

8 Pursuant to said stipulation,

9 IT IS HEREBY ORDERED that the entire action is dismissed, with prejudice,
10 |} as to all parties and all claims and causes of action, with each party bearing their own
11 |} attorney fees and costs.

12

13 || Dated: September 1, 2021 Lif [ i
14

HONORABLE MICHAEL R. WILNER

 

15
16
17
18
19
20
21
22,
a5
24
25
26
27
28

1

 

[PROPOSED] ORDER RE: STIPULATION FOR DISMISSAL OF ENTIRE
ACTION, WITH PREJUDICE

 

 

 
